CGesel 1660:004984-KKKGBVEG Ddounaanb286 FréD66/S/490 Paggel phF2

SULLIVAN & CROMWELL LLP

B Sreck
TELEPHONE: 1-212-558-4000 15 moc,
een New York, New York 10004-2498
LOS ANGELES * on * WASHINGTON, D.C.
BRUSSELS ® FRANKFURT * LONDON * PARIS.
BEIJING * HONG KONG * TOKYO
MEMO ENDORSED MELBOURNE * SYDNEY

June 16, 2020

By ECF

The Honorable Lewis A. Kaplan,
United States District Court,
Daniel Patrick Moynihan United States Courthouse,
500 Pearl Street
New York NY 10007-1312.

Re: Dennis, et al. v. JPMorgan Chase & Co., et al., No. 16-cv-6496-LAK
(SDNY)

Dear Judge Kaplan:

Counsel for Defendants Australia and New Zealand Banking Group Ltd.
(“ANZ”) and Deutsche Bank AG (“Deutsche Bank”) write to request that the Court
so-order this letter to permit ANZ and Deutsche Bank to file under seal, as exhibits to
ANZ’s and Deutsche Bank’s respective Answers to Plaintiffs’ Second Amended Class
Action Complaint (“SAC”), the ISDA Master Agreement and/or certain appendices to the
corresponding Schedule that they each entered into with an investment manager acting on
behalf of Plaintiff Orange County Employees Retirement System (“OCERS”).

On January 16, 2019 and April 2, 2019 (see Dkt. Nos. 264 and 280), the
Court granted Plaintiffs’ motions to file under seal incomplete and redacted versions of
these same agreements in connection with Plaintiffs’ filing of the SAC. ANZ and Deutsche
Bank seek to file these agreements under seal to maintain consistency with the Court’s
earlier sealing orders and to preserve the confidentiality of the agreements’ commercially
sensitive information, publication of which may result in competitive or commercial harm
to ANZ, Deutsche Bank, or OCERS, and the confidentiality of the identities of
counterparties to the agreements other than OCERS.

Accordingly, ANZ and Deutsche Bank request that Your Honor endorse
this letter to permit Defendants to file the agreements under seal. ANZ and Deutsche Bank
have conferred with Plaintiffs, and they take no position on this request. Pending the
Court’s resolution of this request, ANZ and Deutsche Bank will file placeholders for these
exhibits on the public docket.

 
CGase 1166-91088484-bKKEGVES DKRcoumenBs26 FAAddEELG7220 Pragge220b22

The Honorable Lewis A. Kaplan
United States District Judge

cc: Counsel of Record (via ECF)

GRANTED
SO ORDERED.

Dated: June 17, 2020

Respectfully Submitted,

/s/ Penny Shane
Penny Shane

bey

Lewis A.[K&pl

United States District Judge

 
